Vista la moción del demandado apelante Francisco de la Torre en la que solicitaba de esta corte que se señalara día y hora para la audiencia de ambas partes interesadas en cuanto a los posteriores *957procedimientos a seguir a virtud del mandato enmendado remitido a esta corte por la Corte de Circuito de Apelaciones para el Primer Circuito de los Estados Unidos;
Vistos los informes escritos radicados por una y otra parte;
Poe Cuanto, ambas partes convienen en que el caso debe ser en-viado de nuevo a la Corte de Distrito de San Juan para que dicha corte proceda a dictar la sentencia que estimare procedente de acuerdo con la opinión de la Corte de Circuito y las leyes que regulan la im-posición de costas y honorarios de abogado, se resuelve que el caso sea enviado a la Corte de Distrito de San Juan para que dicha corte proceda a dictar la sentencia que estimare procedente.
El Juez Asociado Sr. Oórdova Dávila no intervino.